           Case 2:16-cv-02064-JS Document 90 Filed 02/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LACEY STRADFORD, et al.                         :          CIVIL ACTION
                                                 :
    v.                                           :          No. 16-2064
                                                 :
 JOHN WETZEL,                                    :
 SECRETARY PENNSYLVANIA                          :
 DEPARTMENT OF CORRECTIONS                       :

                                           ORDER

         AND NOW, this 12th day of February, 2021, upon consideration of Defendant John

Wetzel’s Motion for Summary Judgment, Plaintiffs Lacey Stradford, William Nettles, Jesse

Stroud, William Scott, and Richard Richardson’s Motion for Summary Judgment, the parties’

briefing on the Motions, and following a November 16, 2020, oral argument on the Motions, and

for the reasons stated in the accompanying Memorandum, it is ORDERED:

   1. Defendant’s Motion for Summary Judgment (Document 75) is DENIED;

   2. Plaintiffs’ Motion for Summary Judgment (Document 77) is GRANTED;

   3. Judgment shall be entered by separate order; and

   4. Plaintiffs shall submit a proposed judgment within five (5) days of this Order.



                                                           BY THE COURT:



                                                            /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
